FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
BARBARA P. HERVEY
BERT RICHARDSON                               AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
KEVIN P. YEARY                                                                                         GENERAL COUNSEL
                                                                                                         (512) 463-1597
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
JESSE F. MCCLURE, III
  JUDGES



                                                    May 12, 2021

  12th Court Of Appeals Clerk
  Katrina Mcclenny
  1517 W. Front, Room 354
  Tyler, TX 75701
  * Delivered Via E-Mail *

  Re: Foley, William Larry
  CCA No. PD-1257-20                                                                    COA No. 12-20-00017-CR
  Trial Court Case No. 007-0984-19

            The court has issued an opinion on the above referenced cause number.

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk


  cc:      Amy R. Blalock (Delivered Via E-Mail)
           District Attorney Smith County (Delivered Via E-Mail)
           District Clerk Smith County (Delivered Via E-Mail)
           Stacey M. Soule (Delivered Via E-Mail)
           Presiding Judge 7th District Court (Delivered Via E-Mail)




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA